Citation Nr: 1743117	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  14-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine to include as secondary to status post left total knee replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board also notes that the Veteran had initially appealed both the claim for entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine to include as secondary to status post left total knee replacement and the claim for entitlement to an increased rating for status post patellectomy, left knee.  However, he did not perfect the appeal for entitlement to an increased rating for status post patellectomy, left knee following the issuance of the December 2013 statement of the case.  Rather, he specifically limited his appeal to the issue of entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine to include as secondary to status post left total knee replacement in the January 2014 VA Form 9.  Therefore, that issue is also not on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for further development before adjudicating the Veteran's claims for entitlement to service connection for degenerative disc disease and degenerative joint disease of the lumbar spine to include as secondary to status post left total knee replacement.

At the September 2016 Board Videoconference hearing, the Veteran reported that he was receiving Social Security Disability benefits based on his back and his knees.  The Board finds that a remand is necessary to obtain any outstanding SSA disability records.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159 (c)(2) and (3); see also Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).  But see, Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (clarifying that VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the appellant is seeking benefits and have a reasonable possibility of helping to substantiate the claim).  


Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration all records pertinent to the Veteran's award of Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




